UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2007 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File Number 1-33199 IMPERIAL CAPITAL BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 95-4596322 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 888 Prospect St., Suite 110, La Jolla, California 92037 (Address of Principal Executive Offices) (Zip Code) (858) 551-0511 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer £Accelerated Filer RNon-Accelerated Filer £ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R. Number of shares of common stock of the registrant: 5,472,660 outstanding as of August 3, 2007. IMPERIAL CAPITAL BANCORP, INC. FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2007 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets – June 30, 2007 (Unaudited) and December 31, 2006 3 Consolidated Statements of Income – Three and Six Months Ended June 30, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2007 and 2006 (Unaudited) 5 Notes to the Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 Certifications 29 Exhibit 3.1 Exhibit 31.1 Exhibit 31.2 Exhibit 32 Forward Looking Statements “Safe Harbor” statement under the Private Securities Litigation Reform Act of 1995: This Form 10-Q contains forward-looking statements that are subject to risks and uncertainties, including, but not limited to, changes in economic conditions in our market areas, changes in policies by regulatory agencies, the impact of competitive loan products, loan demand risks, the quality or composition of our loan or investment portfolios, increased costs from pursuing the national expansion of our real estate lending platform and operational challenges inherent in implementing this expansion strategy, fluctuations in interest rates and changes in the relative differences between short and long-term interest rates, levels of non-performing assets and other loans of concern, and operating results, the economic impact of any terrorist actions on our loan originations and loan repayments and other risks detailed from time to time in our filings with the Securities and Exchange Commission. We caution readers not to place undue reliance on forward-looking statements. We do not undertake and specifically disclaim any obligation to revise any forward-looking statements to reflect the occurrence of anticipated or unanticipated events or circumstances after the date of such statements. These risks could cause our actual results for 2007 and beyond to differ materially from those expressed in any forward-looking statements by, or on behalf of, us. As used throughout this report, the terms “we”, “our”, “us”, or the “Company” refer to Imperial Capital Bancorp, Inc. and its consolidated subsidiaries. -2- Table of Contents PART I– FINANCIAL INFORMATION IMPERIAL CAPITAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2007 December 31, (unaudited) 2006 (in thousands, except share data) Assets Cash and cash equivalents $ 36,673 $ 30,448 Investment securities available-for-sale, at fair value 114,972 99,527 Investment securities held-to-maturity, at amortized cost 175,506 193,512 Stock in Federal Home Loan Bank 50,296 48,984 Loans, net (net of allowance for loan losses of $43,000 and $46,049 as of June 30, 2007 and December 31, 2006, respectively) 3,081,771 2,973,368 Interest receivable 20,530 20,753 Other real estate and other assets owned, net 17,774 6,729 Premises and equipment, net 8,839 7,851 Deferred income taxes 11,835 11,513 Goodwill 3,118 3,118 Other assets 19,350 19,707 Total assets $ 3,540,664 $ 3,415,510 Liabilities and Shareholders’ Equity Liabilities: Deposit accounts $ 2,158,427 $ 2,059,405 Federal Home Loan Bank advances and other borrowings 1,038,262 1,010,000 Accounts payable and other liabilities 30,016 38,168 Junior subordinated debentures 86,600 86,600 Total liabilities 3,313,305 3,194,173 Commitments and contingencies Shareholders’ equity: Preferred stock, 5,000,000 shares authorized, none issued — — Contributed capital - common stock, $.01 par value; 20,000,000 shares authorized, 9,137,256 and 9,065,672 issued as of June 30, 2007 and December 31, 2006, respectively 84,672 82,073 Retained earnings 254,839 243,823 Accumulated other comprehensive (loss) income, net (434 ) 35 339,077 325,931 Less treasury stock, at cost 3,940,120 and 3,803,969 shares as of June 30, 2007 and December 31, 2006, respectively (111,718 ) (104,594 ) Total shareholders' equity 227,359 221,337 Total liabilities and shareholders' equity $ 3,540,664 $ 3,415,510 See accompanying notes to the unaudited consolidated financial statements. -3- Table of Contents IMPERIAL CAPITAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, 2007 2006 2007 2006 (in thousands, except per share data) Interest income: Loans, including fees $ 58,464 $ 51,082 $ 117,227 $ 98,219 Cash and investment securities 4,519 4,678 9,088 8,969 Total interest income 62,983 55,760 126,315 107,188 Interest expense: Deposit accounts 27,485 19,773 54,073 36,971 Federal Home Loan Bank advances and other borrowings 11,593 9,977 22,270 19,339 Junior subordinated debentures 2,088 2,026 4,166 3,984 Total interest expense 41,166 31,776 80,509 60,294 Net interest income before provision for loan losses 21,817 23,984 45,806 46,894 Provision for loan losses 500 1,500 1,250 2,250 Net interest income after provision for loan losses 21,317 22,484 44,556 44,644 Non-interest income: Late and collection fees 236 261 539 484 Other 607 346 1,020 840 Total non-interest income 843 607 1,559 1,324 Non-interest expense: Compensation and benefits 5,056 5,075 11,238 11,095 Occupancy and equipment 1,998 1,876 3,941 3,682 Other 4,849 4,882 9,145 9,093 Total general and administrative 11,903 11,833 24,324 23,870 Real estate and other assets owned expense, net 195 (177 ) 358 (71 ) Total non-interest expense 12,098 11,656 24,682 23,799 Income before provision for income taxes 10,062 11,435 21,433 22,169 Provision for income taxes 4,024 4,689 8,658 9,091 NET INCOME $ 6,038 $ 6,746 $ 12,775 $ 13,078 Basic earnings per share $ 1.10 $ 1.22 $ 2.32 $ 2.34 Diluted earnings per share $ 1.08 $ 1.18 $ 2.26 $ 2.28 Dividends declared per share of common stock $ 0.16 $ 0.15 $ 0.32 $ 0.30 See accompanying notes to the unaudited consolidated financial statements. -4- Table of Contents IMPERIAL CAPITAL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, 2007 2006 (in thousands) Cash Flows From Operating Activities: Net Income $ 12,775 $ 13,078 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization of premises and equipment 1,495 1,349 Amortization of premium on purchased loans 2,798 2,349 Accretion of deferred loan origination fees, net of costs (1,389 ) (1,728 ) Provision for loan losses 1,250 2,250 Other, net (1,657 ) (998 ) Decrease (increase) in interest receivable 223 (1,036 ) Decrease in other assets 369 149 Decrease in accounts payable and other liabilities (8,157 ) (13,235 ) Net cash provided by operating activities 7,707 2,178 Cash Flows From Investing Activities: Purchases of investment securities available-for-sale (59,029 ) (14,863 ) Proceeds from maturity and calls of investment securities available-for-sale 43,288 14,235 Purchases of investment securities held-to-maturity — (7,771 ) Proceeds from the maturity and redemption of investment securities held-to-maturity 17,991 24,138 Purchase of stock in Federal Home Loan Bank — (2,800 ) Purchase of loans (47,343 ) (226,436 ) Other (increases) decreases in loans, net (74,853 ) 112,549 Cash paid for capital expenditures (2,483 ) (1,921 ) Net cash used in investing activities (122,429 ) (102,869 ) Cash Flows From Financing Activities: Proceeds and excess tax benefits from exercise of employee stock options 2,462 314 Cash paid to acquire treasury stock (7,124 ) (7,356 ) Cash paid for dividends (1,675 ) (832 ) Increase in deposit accounts 99,022 75,581 Net (repayments of) proceeds from short-term borrowings (3,498 ) 31,795 Proceeds from long-term borrowings 100,000 89,869 Repayments of long-term borrowings (68,240 ) (38,330 ) Net cash provided by financing activities 120,947 151,041 Net increase in cash and cash equivalents 6,225 50,350 Cash and cash equivalents at beginning of period 30,448 93,747 Cash and cash equivalents at end of period $ 36,673 $ 144,097 Supplemental Cash Flow Information: Cash paid during the period for interest $ 80,597 $ 58,405 Cash paid during the period for income taxes $ 7,337 $ 9,816 Non-Cash Investing and Financing Transactions: Loans transferred to other real estate and other assets owned $ 11,134 $ 1,747 Cash dividends declared but not yet paid $ 836 $ 832 See accompanying notes to the unaudited consolidated financial statements. -5- Table of Contents IMPERIAL CAPITAL BANCORP, INC. AND SUBSIDIARIES NOTES
